Shaw, C. J.
With all the brevity and latitude allowed by tne practice act of 1852, c. 312, and the St. of 1853, c. 371, in the forms of declaration, this action cannot, we think, be maintained. It attempts to combine, in one suit, matters purely of law, and matters in equity. It cannot be maintained as a suit in equity; because it is apparent that, as to the claim in the first count at least, the plaintiff, if he has any remedy, has a plain, adequate and complete remedy at law. Nor can it be maintained as a suit at law; because it was brought originally in this court, without an affidavit stating that the amount sought to be recovered exceeded three hundred dollars. St. 1840, c. 87, § 1 New Braintree v. Southworth, 4 Gray, 307.

Demurrer sustained; judgment for the defendant, with costs, but without prejudice.